DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 recites the limitation "the coated abrasive disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a coated abrasive disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the abrasive article" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keipert (2012/0344786) in view of Keipert et al. (2017/0225299) and Seth et al. (9,457,453).
In reference to claims 1 and 10 Keipert’786 teaches the apparatus and method comprising an abrasive disc comprising a disc backing, 42, an abrasive layer disposed on the disc backing, wherein the abrasive layer comprises abrasive elements, 20, secured to a major surface of the disc backing by at least one binder material, (pp 0036), wherein each of the triangular abrasive platelets has respective top, 24, and bottom, 26, surfaces connected to each other, and separated by three sidewalls, 22, (pp 0032).
In reference to clams 5 and 14, Keipert’786 teaches wherein the disc backing comprises vulcanized fiber, (pp 0056).
In reference to claims 6 and 10, Keipert’786 teaches the abrasive layer comprises a make layer, 44, and a size layer, 46, disposed over the make layer and the abrasive elements, (pp 0055).
In reference to claims 7 and 15 Keipert’786 teaches the triangular abrasive platelets comprise alpha alumina, (pp 0031).
In reference to claim 8, Keipert’786 teaches the method comprising frictionally contacting a portion of the abrasive layer of a coated abrasive disc according to claim 1 with the workpiece, and moving at least one of the workpiece and the abrasive article relative to the other to abrade the workpiece, (pp 0074).
In reference to claim 9, Keipert’786 teaches the workpiece comprises a mild steel weld, and wherein the abrasive layer contacts the mild steel weld, (pp 0074).

Keipert’786 teaches all the limitations of the claims except for wherein the abrasive elements are disposed at contiguous intersections of horizontal lines and vertical lines of a rectangular grid pattern, wherein at least 70 percent of the intersections have one of the abrasive elements disposed thereat, wherein each of the abrasive elements has two triangular abrasive platelets, wherein on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing, wherein a first portion of the abrasive elements is arranged in alternating first rows wherein the triangular abrasive platelets in the first row are disposed lengthwise aligned within 10 degrees of the vertical lines, wherein a second portion of the abrasive elements is arranged in alternating second rows wherein the triangular abrasive platelets in the second row are disposed lengthwise aligned within 10 degrees of the horizontal lines, and wherein the first and second rows repeatedly alternate along the vertical lines, wherein at least 90 percent of the intersections have one of the abrasive elements disposed thereat, wherein the triangular abrasive platelets in the first row are disposed lengthwise aligned within 5 degrees of the vertical lines, wherein the triangular abrasive platelets in the second row are disposed lengthwise aligned within 5 degrees of the horizontal lines and wherein the abrasive layer further comprises crushed abrasive or non-abrasive particles.
Seth et al teaches shaped abrasive particles, 2501, located at intersections of vertical and horizontal lines, (col. 21, lines 33-44, fig. 26).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Keipert’786 with the abrasive elements being disposed at contiguous intersections of horizontal lines and vertical lines of a rectangular grid pattern, as taughr by Seth et al., and wherein at least 70 percent of the intersections have one of the abrasive elements disposed thereat, as a matter of obvious design choice. 
Seth et al. further teaches wherein a first portion of the abrasive elements is arranged in alternating first rows wherein the triangular abrasive platelets in the first row are disposed lengthwise aligned within 10 degrees of the vertical lines, wherein a second portion of the abrasive elements is arranged in alternating second rows wherein the triangular abrasive platelets in the second row are disposed lengthwise aligned within 10 degrees of the horizontal lines, and wherein the first and second rows repeatedly alternate along the vertical lines, (col. 35 line 24-col. 36, line 52).  It would hae been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Keipert’786 with the above listed limitation, as taught by Seth et al. in order to provide a structured pattern for applying the abrasive elements to the backing, and thus enhancing the abrading capabilities. 

Keipert et al. ‘299 teaches multiple abrasive platelets, (pp 0125) and wherein the abrasive layer further comprises crushed abrasive or non-abrasive particles, (pp 0059).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Keipert’786 with each of the abrasive elements has two triangular abrasive platelets, since Keipert et al.’299 teaches multiple abrasive platelets, in order to provide more abrasive elements to thereby enhance the abrading capabilities, and it would have been obvious to provide the abrasives layer to further comprise crushed abrasives or non-abrasive particles, as a matter of obvious design choice. 
It would have been further obvious to provide the tool with wherein on a respective basis, one sidewall of at least 90 percent of the triangular abrasive platelets is disposed facing and proximate to the disc backing, wherein at least 90 percent of the intersections have one of the abrasive elements disposed thereat, wherein the triangular abrasive platelets in the first row are disposed lengthwise aligned within 5 degrees of the vertical lines, wherein the triangular abrasive platelets in the second row are disposed lengthwise aligned within 5 degrees of the horizontal lines, as a matter of obvious design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breder et al. (2015/0291865), Erickson (2015/0232727) and Yener et al. (2015/0218430) were cited to show other abrasive discs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 25, 2022
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723